Citation Nr: 1225834	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  10-05 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an extraschedular evaluation for the service-connected bilateral hearing loss. 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2010 the Board remanded the issue of an increased rating for the service-connected bilateral hearing loss and in May 2011 the Board denied an increased rating in excess of 10 percent prior to September 14, 2010, and 50 percent since September 14, 2010, for the service-connected bilateral hearing loss.  The Board then remanded in order for referral of an extraschedular rating to the Director of Compensation and Pension Services.  In May 2011 the Board found that the issue of entitlement to TDIU was on appeal and remanded for development; in September 2011 the Board once again remanded the issue of entitlement to TDIU for further development.  

The Veteran testified before the undersigned Acting Veterans Law Judge in June 2010. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

After careful review of the Veteran's claims file the Board finds that unfortunately another remand is warranted for all issues on appeal. 

In March 2011 the Board remanded the issue of entitlement to an extraschedular evaluation for the service-connected bilateral hearing loss in order for the Director of VA Compensation and Pension Service to render an opinion.  In June 2011 the Director of Compensation and Pension stated that an extraschedular evaluation was not warranted since there was no evidence of interference with employment since the Veteran stated he stopped working at the age of 62 in order to claim Social Security benefits.  The Board finds that the issue of entitlement to an extraschedular evaluation needs to be remanded once again for a new opinion by the Director for Compensation and Pension since he did not take into consideration the Veteran's statements that he is not working because of his bilateral hearing loss, including as documented at the February 2009 VA diabetes mellitus examination where it was noted that he was unable to work because of his diabetes mellitus and his hearing loss.  Thus, the Board finds that a new opinion is needed to determine if the Veteran's bilateral hearing loss warrants an extraschedular evaluation. 

In May 2011 the Board found that the issue of entitlement to TDIU was on appeal and remanded in order for the RO/AMC to conduct additional development deemed appropriate for the TDIU claim.  In September 2011 the Board once again remanded the issue of entitlement to TDIU in order for clarification of a September 2010 VA audiology opinion.  In October 2011 a VA audiologist addendum opinion stated that with hearing aid use and reasonable accommodations as specified in the Americans with Disabilities Act, the Veteran's hearing loss alone should not significantly affect vocational potential or limit participation in work activities.  It was further stated that in a loosely supervised situation and little interaction with the public employment would be more than feasible.  In July 2012 the Veteran's representative asserted that the October 2011 VA opinion listed too many criterion to be met in order for the Veteran to be employable.  The Board finds that there is only an opinion if the Veteran is unemployable because of his service-connected bilateral hearing loss but not because of all of his service-connected disabilities.  Thus, a remand is once again deemed necessary in order for an opinion to determine if the Veteran's is precluded from seeking, obtaining, and maintaining gainful employment on the basis of all of the Veteran's service-connected disabilities (bilateral hearing loss, diabetes mellitus with erectile dysfunction and diabetic retinopathy in both eyes, hypertension associated with the Veteran's diabetes mellitus, a shell fragment would of the left thigh and calf with retained foreign bodies, a scar from a shell fragment wound of the right buttock, a scar from a shell fragment wound of the left calf, and a scar from a shell fragment wound of the right anterior neck).  The Veteran should be afforded a VA examination to obtain a medical opinion as to whether or not his service-connected disabilities are productive of such industrial incapacity as to preclude the Veteran from performing all forms of substantially gainful employment consistent with his educational and work background.   

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The Veteran's service-connected bilateral hearing loss must be referred to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b) for consideration of whether an extraschedular rating is warranted for the Veteran's service-connected bilateral hearing loss.  The Board notes that the Director of Compensation and Pension Service must take into consideration the Veteran's statements that he stopped working as a result of his bilateral hearing loss.  

2.  The Veteran should be afforded a VA examination to determine whether he is preclude him from obtaining and maintaining all forms of substantially gainful employment because of all of his service-connected disabilities.  The entire claims file must be made available to the examiner, including THIS Remand, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Based on his/her review of the case, the VA examiner must opine as to whether the Veteran's service connected disabilities (bilateral hearing loss, diabetes mellitus with erectile dysfunction and diabetic retinopathy in both eyes, hypertension associated with the Veteran's diabetes mellitus, a shell fragment would of the left thigh and calf with retained foreign bodies, a scar from a shell fragment wound of the right buttock, a scar from a shell fragment wound of the left calf, and a scar from a shell fragment wound of the right anterior neck) are productive of an overall level of industrial incapacity that is so severe as to prevent the Veteran from obtaining and maintaining all forms of substantially gainful employment consistent with his educational and occupational experience.

The Board notes that neither the Veteran's age nor his non-service-connected disabilities should be considered.  

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and thereafter, arrange for any additional development indicated.  The RO should then readjudicate the issue on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


